Nott, J.
A debtor by open account, is not bound to take notice of a debt in the hands of an assignee. Such an assignment only operates as an authority or power of attorney to settle the account, and receive the money for his principal. The terms may indeed be such as' to authorise the assignee to receive the money to his own use. But then it is only in the nature of a contract between the assign- or and assignee that he may so receive it. A receipt from the creditor will discharge him: But in this case, it does not appear that he had any notice, except so far as mere report might be considered as notice. This motion, therefore, must be refused.
JusticesXJoLcocK, Brevard, Grimke, and Smith concurred.
Bay, J. absent from indisposition.